The opinion was delivered
Pee Cukiam.
Plaintiff, suing as a taxpayer, attacked a settlement agreement made between defendants. The settlement was an adjustment of the city’s claim for rent under a lease to the College and the College’s several cross-claims.
The complaint was filed on July 14, 1958. The city filed its answer on July 31, 1958, and the College on August 4, 1958. On January 21, 1960, defendants filed a motion for summary judgment on the ground that there was no genuine issue of fact. Plaintiff countered with a motion for summary judgment and for other relief. The motions were heard on February 8, 1960 and resulted in judgment for defendants. We certified the ensuing appeal on our motion before the Appellate Division considered it.
The affidavits in support of defendants’ motion are clearly sufficient to sustain the settlement agreement. In response, *174plaintiff merely cited some isolated circumstances which are at best vague and equivocal and do not adequately meet the showing made by the defendants.
In the nature of the case, plaintiff could hardly have hoped to prevail without resort to pretrial discovery. We do not know the scope of plaintiff’s efforts in that area, but whatever they were, they produced nothing of significance. The several dates set forth hereinabove reveal that the time opportunity was more than ample. We add also that plaintiff did not seek to cross-examine the persons whose affidavits supported defendants’ motion nor did plaintiff take or ask for the opportunity to take depositions for use on that motion. In short, despite the considerable passage of time and the opportunities we have mentioned to ferret out facts to support the allegations of the complaint, plaintiff relied upon factual assertions which were plainly inadequate. Under the circumstances, the trial court properly granted the motion of defendants.
The judgment is accordingly affirmed.
For affirmance-—Chief Justice Weintkaub, and Justices Jacobs, Francis, Proctor, Hall, Schettino and Haneman—-7.
For reversal—None.